Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CONOLOG REPORTS RESULTS FOR THE FISCAL QUARTER ENDED October 31, 2009 Somerville, NJ  December 15, 2009: Conolog Corporation (NASDAQ: CNLGD) announced today the results for the three months ended October 31, 2009. Product revenues for the three months ended October 31, 2009 totaled $468,096 representing an increase of 3% compared to the $456,681 reported for the same period last year. The Company attributes this to increased order releases. Product Cost for the three months ended October 31, 2009 and 2008 totaled $196,883 and $104,305 respectively. The overall Product Cost continues to be contained by the standardizing of costs to build our new PDR-2000 systems and the continued outsourcing of assemblies. Gross Profit for the three months ended October 31, 2009 and 2008 amounted to $271,213 and 352,376 respectively. Selling, general and administrative expenses for the three months ended October 31, 2009 amounted to $953,290, an increase of $434,146 from the same period last year. The Company attributes this primarily to an increase of $62,334 for professional fees and services and the amortization (non cash expense) of $336,366 for the annual stock grant program. Non-cash non-operating expenses for the three-month period totaled $72,192 and consisted primarily of expenses related to the induced conversion cost of $31,208; and $35,411 for amortization of deferred debenture costs. As a result of the foregoing, the Company reported a net loss from operations of ($754,269) or ($.35) per share compared to a loss of ($559,852) or ($.18) per share for the three months ended October 31, 2009 and 2008, respectively. About Conolog Corporation Conolog Corporation is a provider of digital signal processing and digital security solutions to electric utilities worldwide. The Company designs and assembles electromagnetic products to the military and provides engineering and design services to a variety of industries, government organizations and public utilities nationwide. The Companys INIVEN division is a provider of a line of digital signal processing systems, including transmitters, receivers and multiplexers. Forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward looking statements involve risks and uncertainties, including, without limitation, continued acceptance of the Companys products, increased levels of competition, new products introduced by competitors, and other risks detailed from time to time in the Companys periodic reports filed with the Securities and Exchange Commission.
